— Appeal by the defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered July 27, 1983, convicting him of criminal possession of a weapon in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Judgment affirmed.
The evidence adduced at the trial, viewed in the light most favorable to the People, was sufficient to prove beyond a reasonable doubt that the defendant committed the crimes of which he was convicted (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932). In addition, the hearing court correctly denied the defendant’s motion to suppress a weapon and controlled substances (see, People v Vincente, 63 NY2d 745, 746; see also, People v Yukl, 25 NY2d 585, 588, rearg denied 26 NY2d 845, cert denied 400 US 851; People v Prochilo, 41 NY2d 759, 761). Gibbons, J. P., Bracken, Niehoff and Kunzeman, JJ., concur.